*2Opinión concurrente del
Juez Asociado Señor Negrón García.
I — i
Es de correcta juridicidad la resolución del ilustrado tribunal de instancia (Hon. Molinary De la Cruz, Juez) que denegó la supresión de la evidencia delictiva ocupada por el Estado el 24 de marzo de 1993, al confiscarse la propie-dad inmueble y realizarse un inventario.
*3Originalmente, la Ley Núm. 39 de 4 de junio de 1960 (34 L.P.R.A. ant. see. 1722) sólo permitía al Estado confis-car “vehículo, bestia o cualquier embarcación marítima o aérea”. La Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. see. 1723 et seq.) acuñó el concepto “propiedad” para incluir “sin que se entienda como una limitación, bienes muebles o inmuebles, derechos, privilegios, intereses, reclamaciones y valores, dinero en efectivo, vehículos y cualquier otro me-dio de transportación, utensilios, artefactos, máquinas, equipo, instrumentos y cualquier otro objeto análogo”. (En-fasis suplido.) 34 L.P.R.A. see. 1723.
Actualmente, el estatuto de confiscaciones expresa-mente impone al funcionario, bajo cuya autoridad se ocupa la propiedad, la obligación de llevar a cabo un “inventario”. 34 L.P.R.A. sec. 1723c.
Aun así, los acusados (Negrón-Torres) insisten en la su-presión de la evidencia ocupada. Argumentan que a todo registro y allanamiento realizados sin una orden judicial previa apoyada en causa probable, les cobija una presun-ción de ilegalidad que sólo puede ser rebatida demostrán-dose que se trata de una de las excepciones o circunstan-cias que permiten se dispense de dicha orden. Sostienen que el registro “tipo inventario” —excepción adoptada en Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991)— utilizado como fundamento por el tribunal de instancia para negarse a suprimir, únicamente es aplicable a regis-tros en automóviles o relacionados con las pertenencias de una persona arrestada que va a ser ingresada en una ins-titución penal, no relativos al registro y allanamiento de una residencia. Invocan South Dakota v. Opperman, 428 U.S. 364 (1976); United States v. Parr, 716 F.2d 796 (11mo Cir. 1983); United States v. Ladson, 774 F.2d 436 (11mo Cir. 1985); U.S. v. Showalter, 858 F.2d 149 (3er Cir. 1988).
Como segundo argumento, aducen que la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, y la Cuarta Enmienda de la Constitución federal son aplicables *4a los procedimientos civiles de confiscación, conforme lo re-suelto por el Tribunal Supremo federal en Austin v. U.S., 509 U.S. 609 (1992), y este Tribunal en E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984), y en H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993). Aducen que la Ley Uniforme de Confiscaciones es inconstitucional en la me-dida en que autoriza al Ejecutivo a llevar a cabo una in-cautación de propiedad sin intervención judicial previa de clase alguna.
Por su parte, el Procurador General plantea que la evi-dencia no debe ser suprimida por cualquiera de estas dos (2) razones:
(i) Los agentes actúan de conformidad con una orden válida de confiscación, de conformidad con autorización estatutaria, o
(ii) En cualquier caso, aún cuando se considerara inválido el estatuto que autorizaba la confiscación sin orden, procede de-clarar sin lugar la moción de supresión de evidencia bajo la doctrina del registro de buena fe en la modalidad de actuación autorizada por estatuto, de conformidad con Illinois v. Krull, 480 U.S. 340 (1987).
HH l-H
La sentencia, por empate, confirma. Nuestra posición es que no cabe invocar la doctrina “del fruto del árbol ponzoñoso”. Se funda en consideraciones de orden público, básicas en nuestro sistema democrático de gobierno, que impiden al Estado sostener la legalidad de una confisca-ción civi(1) a base de evidencia previamente suprimida —en un procedimiento criminal relacionado— por ser la misma producto de un allanamiento ilegal.
La dificultad de ese razonamiento estriba en que la or-den administrativa de confiscación, del Secretario de Jus-ticia, estuvo basada en la evidencia delictiva válidamente ocupada durante el allanamiento realizado el 4 de febrero *5de 1993 en la residencia del matrimonio Negrón-Torres, en virtud de una orden judicial.
Según expusimos en nuestra opinión disidente en Pueblo v. Negrón Martínez II, 143 D.P.R. 24 (1994),(2) quedó demostrada la credibilidad a que era acreedor el testimonio del agente Cruz Cortés. No podíamos categóricamente, des-cartar ni concluir que su declaración, en lo esencial, fue falsa total o parcialmente. Basada la orden administrativa de confiscación en la ocupación de evidencia delictiva du-rante el diligenciamiento de esa ordén válida de allana-miento previa, es ineludible concluir su validez.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se une el Juez Asociado Señor Corrada Del Río.
En el caso de autos el tribunal de instancia resolvió co-rrectamente que era válida la orden de confiscación de una residencia, expedida por el Secretario de Justicia y diligen-ciada el 24 de marzo de 1993, y que, por ende, también era válida la ocupación por el Estado del material delictivo de “bolita” encontrado ese día en dicha residencia. La orden de confiscación aludida se basó en un registro y allana-miento de la residencia en cuestión, realizado previa-mente, el 4 de febrero de 1993, durante el cual también se ocupó allí material delictivo de “bolita”. Dicho registro y allanamiento fue considerado posteriormente ilegal y se or-denó la supresión de la evidencia obtenida en éste.
La actuación del foro de instancia, en el caso ante nos, responde a conocidos principios jurídicos que presuponen la validez de los actos judiciales y de la actuación del Mi-nisterio Público en situaciones como la de marras.
*6Nótese que cuando el Secretario de Justicia emitió la orden de confiscación de la residencia en cuestión, ya se había ocupado material delictivo en dicho inmueble, con-forme a una orden judicial presuntamente válida. El primer registro y allanamiento, realizado previo dictamen judicial, ni siquiera se había impugnado cuando se emitió la orden de confiscación de la residencia. Como ya se ha indi-cado, ese primer registro y allanamiento se realizó el 4 de febrero de 1993. La orden de confiscación que nos con-cierne aquí se diligenció el 24 de marzo de 1993, y no fue hasta tres (3) meses después de ese diligenciamiento, el 22 de junio de 1993, que los dueños de la propiedad impugna-ron por primera vez el registro y allanamiento inicial. Ade-más, no fue hasta el 7 de febrero de 1994, once meses des-pués de emitida la orden de confiscación, que un foro de instancia resolvió que el registro inicial estaba viciado.
En otras palabras, el 24 de marzo de 1993, al diligenciar la orden de confiscación, el Ministerio Público estaba cum-pliendo con un mandato estatutario que le requería ocupar la propiedad en cuestión, yá que antes en ésta se había encontrado material delictivo, luego de un registro y alla-namiento de dicha propiedad que se había realizado a base de una orden judicial, cuya validez no había sido siquiera impugnada. En ese momento el registro y allanamiento inicial eran presuntamente válidos. El Ministerio Público, pues, no tenía otra alternativa que hacer lo que hizo y no es lógico ni razonable resolver que la orden del Secretario de Justicia, emitida correctamente en el curso ordinario del procesamiento penal, es totalmente nula porque poste-riormente, once meses después de diligenciarse dicha or-den, se resuelve que el registro inicial estaba viciado.
El material delictivo ocupado a raíz del diligenciamiento de la orden de incautación del Secretario de Justicia fue evidentemente obtenido de manera bona fide. Resolver de otra forma significaría extender la norma sobre el “fruto del árbol ponzoñoso” a extremos injustificados. Por ello, *7coincido con el foro de instancia en que no procedía la su-presión de la evidencia delictiva obtenida al ocuparse la residencia en cuestión.

 En Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994), reiteramos que el proce-dimiento de confiscaciones es de carácter civil o in rent.


 Este caso y el de marras fueron certificados el mismo día.